DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 8 and 15 are objected to because of the following informalities:  

Claim 6, line 3, “time is greater than or equal to 5 minutes.” should read -- time is greater than or equal to 5 minutes is applied. --
Claim 8, line 2: “a molar ratio of the vinylidene fluoride to the trifluoroethylene is 80:20.” should read -- a molar ratio of the vinylidene fluoride to the trifluoroethylene is 80:20 is selected. --
Claim 15, line 2: “a molar ratio of the vinylidene fluoride to the trifluoroethylene is 80:20.” should read -- a molar ratio of the vinylidene fluoride to the trifluoroethylene is 80:20 is selected. --

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kou (US 20170033276).
Kou reads on the claims as follows:
1. A method for preparing a piezoelectric film (a bimorph piezoelectric film, see Abstract, step A, para. [0107]), comprising: 
coating a solution (preparing a coating composition, para. [0212]) containing a piezoelectric polymer and a solvent on a substrate to form a film, wherein the piezoelectric polymer is a copolymer of vinylidene fluoride and trifluoroethylene (vinylidene fluoride/trifluoroethylene copolymer films, para. [0045]); and 
annealing the film at a temperature ranging from 122°C to 133°C to form the piezoelectric film (solvent can be evaporated by a commonly used drying method, such as heating, para. [0116]; drying temperature for the evaporation of the solvent within the range of 20° C. to 200° C., and preferably 40° C. to 170° C, para. [0116]).

4. The method of claim 1, wherein the annealing comprises: annealing the film at a specific temperature selected in a range from 127°C to 133°C for 0.5h to 4.0h (drying temperature for the evaporation of the solvent within the range of 20° C. to 200° C., and preferably 40° C. to 170° C, para. [0116], the time for the heat treatment is typically 60 minutes or less, para. [0138]).

5. The method of claim 1, further comprising: polarizing the annealed piezoelectric film (a non-polarized polymer film to a polarization treatment, para. [0104]; polarization treatment, para. [0215]).

6. The method according to claim 5, wherein during the polarization of the annealed piezoelectric film, a polarization electric field ranges from 5kV to 10kV, and a polarization time is greater than or equal to 5 minutes (a direct current electric field of 0 to 400 MV/m, preferably 50 to 400 MV/m, and a voltage application time of 0.1 seconds to 60 minutes, para. [0130]).

7. The method of claim 1, wherein the film has a thickness ranging from 37 µm to 43 µm (piezoelectric film has a thickness of preferably 40 μm or less, para. [0076]).

8. The method of claim 1, wherein in the copolymer of vinylidene fluoride and trifluoroethylene, a molar ratio of the vinylidene fluoride to the trifluoroethylene is 80:20 (TFE/VDF=20/80, para. [0212] and para. [0045]).

9. The method of claim 1, wherein the solvent is at least one selected from the group consisting of N, N-dimethylacetamide and methyl ethyl ketone (dissolved in methyl ethyl ketone, para. [0212]).

12. The method of claim 1, wherein the solution containing the piezoelectric polymer and the solvent is coated on the substrate by a slit coating method (para. [0114]).

13. The method of claim 1, wherein the substrate is an ITO glass, a silicon substrate or quartz glass (para. [0176-0177]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Yoshida (US 20120025674).
Regarding claims 2-3, Kou does not teach annealing comprises a first annealing stage and a second annealing stage, a temperature of the first annealing stage being lower than a temperature of the second annealing stage. However, Yoshida teaches a method of producing piezoelectric polymer material and the annealing process conducted in two steps in which,
2. The method of claim 1, wherein the film is gradually annealed, the annealing comprises a first annealing stage (temperature of the preheating process before drawing is preferably from 100-degree C. to 160 degree C., and the preheating time is preferably from 5 minutes to 30 minutes, para. [0130]) and a second annealing stage (annealing temperature is generally preferably from 80 degree C. to 160 degree C., and more preferably from 100 degree C. to 155 degree C, para. [0132]), a temperature of the first annealing stage being lower than a temperature of the second annealing stage (annealing temperature application time is preferably from 1 second to 300 seconds, para. [0135]).

3. The method of claim 2, wherein the temperature of the first annealing stage ranges from 122°C to 128°C (temperature of the preheating process before drawing is preferably from 100-degree C to 160 degree C), the time of the first annealing stage is less than or equal to one hour (preheating time is preferably from 5 minutes to 30 minutes, para. [0130])); the temperature of the second annealing stage is 130°C (annealing temperature is generally preferably from 80 degree C to 160 degree C, and more preferably from 100 degree C to 155 degree C), and the time of the second annealing stage is less than 20 minutes (annealing temperature application time is preferably from 1 second to 300 seconds, para. [0135]).

Form the teaching of Yoshida para. [0132-0135] that, one of ordinary skill in the art would have thought that preheating as a first heating step with a lower temperature and then heating a second heating step with a higher temperature than the first step would improve the topology and the performance of the piezoelectric polymer films. Two step heating and/ gradually annealing is known in the art. If applicant disagrees, see Yasui (US 20060090337), two step gradually annealing, para. [0020] and [0031]; Kim et. al, (J. Mater. Chem. A, 2016, 4, pp 756-763) the effect of annealing piezoelectric film for different temperature and different annealing time. Therefore, in view of the teachings of Yoshida, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of preparing of a piezoelectric film by replacing the annealing of Kao with a two step annealing process as taught by Yoshida so that it improves the piezoelectric properties (see para. [0123]) of the piezoelectric polymer films.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Huang (US 20030032214).
Regarding claims 10-11, Kou does not teach solution containing the piezoelectric polymer and the solvent further comprises a plasticizer or the plasticizer is at least one selected from the group consisting of dibutyl phthalate (DBP), dioctyl phthalate (DOP), and diethyl phthalate (DEP). However, Huang teaches a piezoelectric polymer film and a freeform fabrication method for making a multi-layered device that contains a polarized material in which, 
10. The method of claim 1, wherein the solution containing the piezoelectric polymer and the solvent further comprises a plasticizer (dibutyl phthalate, para. [0022]) having a concentration of less than or equal to 10wt% in the solution.

11. The method of claim 10, wherein the plasticizer is at least one selected from the group consisting of dibutyl phthalate (DBP), dioctyl phthalate (DOP), and diethyl phthalate (DEP) (see para. [0022]).
Therefore, in view of the teachings of Huang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of preparing of a piezoelectric film of Kou by replacing the piezoelectric film as taught by Huang having dibutyl phthalate as a plasticizer having a concentration of less than or equal to 10wt% while preparing a piezoelectric polymer film.

Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Takahashi (WO 2017010135).
Regarding product by process claim 14 and its dependents, Kou does not teach an elongation rate at break of the piezoelectric film is greater than 15%. However, Takahashi teaches a piezoelectric sensor such as polyvinylidene fluoride (PVDF) film in which,  
an elongation rate at break of the piezoelectric film is greater than 15% (breaking elongation of the piezoelectric element is 10% or more. It is more preferable that the content is 30% or more, page 9, lines 362-363). 
Kou further teaches, 
a D33 value thereof is at least 30 pc/N (piezoelectric coefficient, d33 within the range of preferably 40 to 0.1 pC/N, more preferably 30 to 1 pC/N, para. [0067]. 
Therefore, in view of the teachings of Takahashi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of preparing of a piezoelectric film by replacing the piezoelectric film of Kou with a preparation method taught by Takahashi so that the film provides a breaking elongation equal to or more than 15%. 

 Regarding claims 15-16, Kou further teaches, 
15. The piezoelectric film of claim 14, wherein in the copolymer of vinylidene fluoride and trifluoroethylene, a molar ratio of the vinylidene fluoride to the trifluoroethylene is 80:20 (TFE/VDF=20/80, para. [0212], see para. [0045]).

16. A piezoelectric film sensor (touch sensor, para. [0206]) comprising the piezoelectric thin film of claim 14.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Omote (US 20180097171) teaches a method of producing a piezoelectric film composed of a copolymer of vinylidene fluoride and trifluoroethylene which has better heat and deformation resistant properties.

Prior art of record Ohigashi (US 4578442) teaches a piezoelectric polymeric material for ultrasonic transducers consists of a copolymer of vinylidene fluoride and ethylene trifluoride.

Prior art of record Choi (US 20150322220) teaches an ultrasonic transducer comprising a thermally stable ferroelectric polymer P(VDF-TrFE) film disposed as a thin and uniform adhesive layer.

Prior art of record Yasui (US 20060090337) teaches a method for manufacturing a piezoelectric actuator by two stage annealing of a piezoelectric film.

Prior art of record Kim (J. Mater. Chem. A, 2016, 4, pp 756-763) teaches piezoelectric properties of ferroelectric thin films for hybrid energy harvesting.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729